                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 EDWARD FRANCIS MASHEK,                 )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )              1:19-cv-00324-MR
                                        )
                  vs.                   )
                                        )
 ANDREW SAUL,                           )
 Commissioner of Social Security,       )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 7, 2020 Order of Remand.

                                               July 7, 2020




         Case 1:19-cv-00324-MR Document 17 Filed 07/07/20 Page 1 of 1
